DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit of US Document No.62/874,063 filed July 15, 2019.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on January 3, 2022 in which Claims 2, 18-21 and 24 are cancelled, Claims 1, 3, 4, 7, 15, 22 and 23 are amended to change the scope and breadth of the claims, and new Claims 25-27 are added.  Claims 1, 3-17, 22, 23 and 25-27 are pending in the instant application, which will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17, 22, 23 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “alkaline hydrogen peroxide treated slurry” in Claim 1, lines 5 and 6, lacks clear antecedent basis.  The phrase “combining an aqueous slurry of spend coffee grounds” at line 3 of Claim 1 can be amended to recite - - treating an aqueous slurry of spend coffee grounds – to overcome this rejection.

Claims dependent from Claim 1 (see Claims 3-17, 22, 23 and 25-27) are also rejected for the same reasons recited above since the dependent claims do not correct the above issues.
	The phrase “alkaline hydrogen peroxide treated slurry” in Claim 17, lines 5 and 6, lacks clear antecedent basis.  The phrase “combining an aqueous slurry of spend coffee grounds” at line 2 of Claim 17 can be amended to recite - - treating an aqueous slurry of spend coffee grounds - - to overcome this rejection.
	In Claim 17, line 11, the term “hydrogen peroxide” lacks clear antecedent basis.  This term should be changed to - - alkaline hydrogen peroxide - -.
	In Claim 22, the range recited for the phrase “a molecular weight of about at least 2 kDa to about 200 kDa” is not clear.  For example, the phrase “about 2 kDa” could cover 1.9 kDa whereas the phrase “at least 2 kDa” does not cover 1.9 kDa.  The term “at least” should be deleted. 
	In Claim 23, last line, the “-“ symbol in front of 3.3% should be removed.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-17, 22, 23 and 25-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that can be used to reject the claimed invention.  The Ferreira et al reference (Colloque Scientifique International sur le Café (2012), 24th, 397-401, 5 pp.) is representative of the closest prior of record.  The Ferreira et al reference discloses the characterization of fiber modified spent coffee grounds for alkaline hydrogen peroxide whereby the modification of the coffee grounds fiber caused a 30% increase in water retention capacity compared to untreated coffee grounds.  The Ferreira et al reference discloses that this treatment allowed obtaining a product with high protein content (13.16%), fat (17.89%) and total dietary fiber (64.19%), which is composed of sol. dietary fiber (0.58%) and insol. dietary fiber (63.61%).  Ferreira et al refence discloses the fiber fraction was composed of cellulose (45.46%), hemicellulose (2.61%) and lignin (21.48%).  The Ferreira et al reference discloses that the modified coffee grounds may be used as a source of fibers for the manuf. of products with functional appeal.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Summary
	No claim has been allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Everett White whose telephone number is (571)272-0660.  The examiner can normally be reached on M-F 11:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623